DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive. 
Regarding to 103 rejections, the applicant argues that Rothberg discloses deriving binary waveforms, namely Barker code, but does not suggest or disclose combining excitation signals and coding scheme to produce a coded excitation signals claimed (pages 10-11). 
However, the examiner respectfully disagrees. 
In paragraphs [0192]-[0193], the examiner submits that Rothberg clearly teaches combining sequence of impulses with any suitable interpolation waveform, as the applicant argues. Rothberg further teaches that examples of interpolation waveform includes sinusoidal pulses, which is the excitation signal generated by signal generator as claimed. In addition, the examiner carefully reviewed the instant specification for interpreting the limitation of “combines an excitation signal generated by the signal generator with an excitation coding scheme of the at least one excitation coding scheme to produce a coded excitation signal,” and found that instant specification describes generate a coded excitation signal by convolving the code with the sinusoidal signal ( Equation 3, and [0035] of instant specification, US 2019/0076122, publication of the instant application 15/702,050). Accordingly, the examiner submits that Rothberg clearly discloses convolving sinusoidal signal with Barker code, as claimed, and thus, was incorporated in the previous office action. 
In addition, amended claims 2 and 12, the examiner included modified rejection in view of amendment. For amended limitation of “sinusoidal” coded excitation signal as well as peaks between ranges as claimed, the examiner submits that Li teaches that coded excitation signal is a sinusoidal and comprises multiple peaks between -1 and +1, with some between 0 and 1, and between 0 and -1 as claimed (see below Figure 3 reproduced from Li).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Applicant’s arguments, see pages 7-10, filed 25 January 2021, with respect to the claim objections, drawing objections, 101 rejections and 112 rejections have been fully considered and are persuasive in view of amendment.  The claim objections, drawing objections, 101 rejections and 112 rejections of 23 October 2020 has been withdrawn. 
In regards to the objections to the abstract, the examiner submits that abstract contains 151 words, and exceeds 150 words as described in previous office action.  
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the disclosed abstract has more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Rothberg et al.,” US 2013/0116561 (hereinafter Rothberg) and in view of “Abend et al.,” US 2005/0004468 (hereinafter Abend).
Regarding to claim 1, Rothberg teaches an imaging system, comprising:
 transmit circuitry (transmit circuitry 502 Figure 5 [0179], signal transmit chain Figure 7A [0184]) including:
a signal generator (Waveform generator 701 [0184]); and
at least one excitation coding scheme, wherein the transmit circuitry combines an excitation signal generated by the signal generator with an excitation coding scheme of the at least one excitation coding scheme to produce a coded excitation signal (convolving a sequence of impulses with waveforms that include LNL codes, Barker codes, and other pseudo-random codes, [0192]-[0193]);
a transducer array with an array of capacitive micromachined ultrasonic transducer elements (type of ultrasound elements may be capacitive micromachined ultrasound transducers, CMUT [0293]),
wherein the array of capacitive micromachined ultrasonic transducer elements is excited with the coded excitation signal to emit ultrasound signals ([0220]-[0221], CMUT [0293])
wherein the array of capacitive micromachined ultrasonic transducer elements receives echo signals produced in response to the ultrasound signals interacting with structure and generates electrical signals indicative thereof ([0175] digital signal);
a beamformer that beamforms the electrical signals (receive beamforming [0141] and [0175] digital signal beamformed in receive end); 
a decoder that removes the coding from the beamformed signals (decoding the signal using matched filtering [0223]-[0224], decode received signals [0228] Figure 12 ); and 
a display that displays an image with the decoded signals (display [0367]).
Rothberg does not explicitly teach that the coding scheme does not introduce heating on the transducer elements as claimed.
However, the examiner submits that claimed limitation is reciting a desirable result (Effect) and consequence of using the coding scheme. Thus, using the disclosed coding scheme by Rothberg will results in no introduction of heating on the transducer. 
Examiner submits “Abend” that clearly discloses this particular advantage and desirable effect of using coding scheme, as it explicitly teaches using Barker code in transmission results in low duty cycle, allowing higher than usual peak power without heating the probe ([0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Abend, since Rothberg already discloses coding scheme, and the fact of using the coding scheme does not introduce heating on the probe was well known in the art as taught by Abend.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just using Rothberg’s coding scheme will results in low duty cycle and which in turn, will not heat the probe, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow higher peak power without heating the probe ([0037]), and there was reasonable expectation of success.
Regarding to claim 5, Rothberg and Abend together teach all limitations of claim 1 as discussed above. 
Rothberg further teaches wherein the decoder compresses the excitation coding scheme (pulse compression techniques [0190]) and removes the excitation coding scheme from the beamformed signals with the compressed excitation coding scheme (pulse compression filter [0190] and [0234])
Regarding to claims 6 and 10, Rothberg and Abend together teach all limitations of claims 1 and 5 as discussed above.
For claim 6, Abend further teaches wherein the decoder applies a finite impulse response filter to compresses the excitation coding scheme (pulse compression filter [0234]). 
Abend further discloses limitation of claim 10, wherein the coding scheme does not increase a temperature of the transducer array ([0037]). 
Regarding to claim 11, Rothberg teaches a method, comprising: 
generating a coded excitation signal(convolving a sequence of impulses with waveforms that include LNL codes, Barker codes, and other pseudo-random codes, [0192]-[0193]);
exciting a transducer array to emit an ultrasound signal with the coded excitation signal ([0220]-[0221]), 
wherein the transducer array includes an array of capacitive micromachined ultrasonic transducer elements (CMUT [0293])
receiving signals indicative of echoes received by the transducer array, wherein the echoes are produce in response to the ultrasound signal interacting with structure ( subject of interest, Fig. 1B [0121]-[0122], signal receive chain [0202]); 
beamforming the signals (receive beamforming [0141] and [0175] digital signal beamformed in receive end);
decoding the beamformed signals (decoding the signal using matched filtering [0223]-[0224], decode received signals [0228] Figure 12 ); and
visually presenting an image with the decoded signals ( image displayed [0459]).
Rothberg does not explicitly teach that a coding scheme of the coded excitation signal does not introduce heating on the capacitive micromachined ultrasonic transducer elements as claimed.
However, the examiner submits “Abend” that clearly discloses this particular advantage and desirable effect of using coding scheme, as it explicitly teaches using Barker code in transmission results in low duty cycle, allowing higher than usual peak power without heating the probe ([0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Abend, since Rothberg already discloses coding scheme, and the fact of using the coding scheme does not introduce heating on the probe was well known in the art as taught by Abend.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just using Rothberg’s coding scheme will results in low duty cycle and which in turn, will not heat the probe, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow higher peak power without heating the probe ([0037]), and there was reasonable expectation of success.
Regarding to claim 19, Rothberg teaches a computer readable medium encoded with computer executable instructions (computer program instructions [0161]-[0162], [0180], and [0495]-[0496])  which when executed by a processor cause the processor to:
generate a coded excitation signal with a coding scheme (convolving a sequence of impulses with waveforms that include LNL codes, Barker codes, and other pseudo-random codes, [0192]-[0193]); 
excite a transducer array to emit an ultrasound signal with the coded excitation signal, wherein the transducer array includes an array of capacitive micromachined ultrasonic transducer elements ([0220]-[0221], and CMUT [0293]),;
beamform echo signals received by the transducer array (receive beamforming [0141] and [0175]; 
extract a true signal from the beamformed signals (decoding the signal using matched filtering [0223]-[0224]); and 
display an image with the true signal (image displayed [0459])l.
Rothberg does not explicitly teach “a heatless” coding scheme as claimed.
Examiner submits “Abend” that clearly discloses this particular advantage and desirable effect of using coding scheme, as it explicitly teaches using Barker code in transmission results in low duty cycle, allowing higher than usual peak power without heating the probe, thus Bend’s coding scheme is a heatless coding scheme as claimed ([0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Abend, since Rothberg already discloses coding scheme, and the fact of using the coding scheme does not introduce heating on the probe was well known in the art as .
Claims 2-4 and 9, 12-14,  17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Abend as applied to claims 1, 11, and 19 above, and further in view of “Li et al.,” US 2016/0066881 (hereinafter Li).
Regarding to claim 2, Rothberg and Abend together teach all limitations of claim 1 as discussed above.
Rothberg further teaches wherein the excitation signal is a sinusoidal signal ([0201] sinusoidal signal, waveform) and the excitation coding scheme is a binary coding signal with a plurality of values ([0188], Figure 8A-C [0192] binary waveform), but does not explicitly teaches wherein no value of the plurality of values equals zero and amended limitation of that the coded excitation signal is a sinusoidal.
However, Li teaches an ultrasound imaging system that uses desired excitation code scheme to generate desired extended excitation wave including no values equal to zero as claimed  (Figure 5 502 shows received desired code comprising non zero values, 1 and -1).
Li further teaches sinusoidal coded excitation signal (Figure 3), in the same manner as described in the claimed invention (Figure 4 of instant application).  The examiner has included Figure 3 of Li to visually explain that the coded excitation signal is a sinusoidal as claimed. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Li, since Rothberg already discloses binary coding scheme, and desired binary codes comprising non zero values was well known in the art as taught by Li.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just designating Rothberg’s binary coding schemes to have non zero values, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide desired appropriate binary coding scheme suitable for imaging requirements, characteristics of the imaging target, and operating frequencies of the transducer array ([0072]), and there was reasonable expectation of success.
Regarding to claims 3-4, Rothberg, Abend, and Li together teach all limitations of claim 2 as discussed above. 
Rothberg further teaches following limitations:
Of claim 3, wherein the transmit circuitry combines the excitation signal and the excitation coding scheme by convolving the sinusoidal signal and the binary coding scheme. (binary waveform from convolving waveform with binary code [0192]) 
Of claim 4, wherein the excitation coding scheme is a Barker (Barker codes [0192])
Regarding to claim 9, Rothberg and Abend together teach all limitations of claim 1 as discussed above.
Rothberg and Abend do not further teach wherein the coding scheme increases a penetration depth of the ultrasound signals.
However, Li teaches an ultrasound imaging system utilizing an excitation coding scheme which results in increased penetration depth ([0030] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Li, since Rothberg already discloses binary coding scheme, and excitation coding scheme results in penetration depth was well known in the art as taught by Li.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just designing Rothberg’s binary coding schemes as Li’s coding scheme, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide increased penetration depth ([0030] and [0066]), and there was reasonable expectation of success.
Regarding to claims 12-13, Rothberg and Abend together teach all limitations of claim 11 as discussed above.
Rothberg discloses generating the coded excitation signal with an excitation signal and a first binary coding scheme (convolving a sequence of impulses with waveforms that include LNL codes, Barker codes, and other pseudo-random codes, [0192]-[0193]), but does not specify that it includes a plurality of values, none equal to zero, in response to an input indicating a first scan with a first frequency. 
However, Li teaches an ultrasound imaging system that uses desired excitation code scheme to generate desired extended excitation wave including no values equal to zero as claimed  (Figure 5 502 shows received desired code comprising non zero values, 1 and -1), in response to an input indicating a first scan with a first frequency ([0072] desired code received by user, selected from plurality of codes stored, based on the correlation between desired code, and imaging requirements including structural characteristics of target, and operating spec of transducer). 
Moreover, Li discloses generating a different coded excitation signal with the excitation signal and a second binary coding scheme, which includes a plurality of values, none equal to zero, in response to a different input indicating a different scan with a different frequency; and exiting the same transducer array with the different coded excitation signal (plurality cycles of waveforms can be encoded using a desired sequence of codes, and excitation pulses generated in single or tone burst with application defined and user-defined manner [0073]-[0074]). 
Furthermore, Li discloses amended limitation of “ wherein the coded excitation signal includes peaks between positive one and negative one, peaks between zero and negative one, and peaks between positive one and zero” in Figure 3 ([0029]), which shows multiple peaks between 1, and -1, 0 and -1, and 0 and 1 as claimed (Figure 4 of instant application). The examiner included Figure 3 of Li to visually explain that the signal has multiple peaks as claimed. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Li, since Rothberg already discloses binary coding scheme, and desired binary codes comprising non zero values and user inputted desirable code was well known in the art as taught by Li.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just designating Rothberg’s binary coding schemes to have non zero values and using user interface to designate appropriate code for imaging a target, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide desired appropriate binary coding scheme suitable for imaging requirements, characteristics of the imaging target, and operating frequencies of the transducer array ([0072]), improve S/N with user defined codes suitable for particular imaging target ([0072]-[0073]), and there was reasonable expectation of success.
Regarding to claim 14, Rothberg, Abend and Li together teach all limitations of claim 12 as discussed above. 
Rothberg further teaches wherein excitation signal is a sinusoidal signal and generating the coded excitation signal includes convolving the sinusoidal signal and the binary coding scheme. (binary waveform from convolving waveform with binary code [0192]). 
Regarding to claim 17, Rothberg and Abend together teach all limitations of claim 11 as discussed above.
Rothberg and Abend do not further teach wherein the coding scheme increases a penetration depth of the ultrasound signals.
However, Li teaches an ultrasound imaging system utilizing an excitation coding scheme which results in increased penetration depth ([0030] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Li, since Rothberg already discloses binary coding scheme, and excitation coding scheme results in penetration depth was well known in the art as taught by Li.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just designing Rothberg’s binary coding schemes as Li’s coding scheme, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide increased penetration depth ([0030] and [0066]), and there was reasonable expectation of success.
Regarding to claim 18, Rothberg, Abend, and Li together teach all limitations of claim 17 as discussed above. 
Abend further teaches wherein the coding scheme does not increase a temperature of the transducer array ([0037]). 
Regarding to claim 20, Rothberg and Abend together teach all limitations of claim 19 as discussed above.
Abend further teaches wherein the coding scheme does not increase a temperature of the transducer array ([0037]). 
Rothberg and Abend do not further teach wherein the coding scheme increases a penetration depth of the ultrasound signals.
However, Li teaches an ultrasound imaging system utilizing an excitation coding scheme which results in increased penetration depth ([0030] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Li, since Rothberg already discloses binary coding scheme, and excitation coding scheme results in penetration depth was well known in the art as taught by Li.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg with no change in their respective functions, just designing Rothberg’s binary coding schemes as Li’s coding scheme, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide increased penetration depth ([0030] and [0066]), and there was reasonable expectation of success.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Abend as applied to claims 1, 5, and 6 above, and further in view of “Gran et al.,” “Coded Ultrasound for Blood Flow Estimation Using Subband Processing,” IEEE Transactions on Ultrasound Ferroelectrics and Frequency FControl, 55(10), 2211-2200, October 2008 (hereinafter Gran).
Regarding to claims 7-8, Rothberg and Abend together teach all limitations of claims 1, 5, and 6 as discussed above. 
Abend discloses the finite impulse response filter, but does not explicitly teach that filter approximates an inverse filter of the excitation coding scheme and the decode convolves a time reversed excitation signal and a decreased bit-rate version of the coding scheme as claimed.
However, Gran discloses coded ultrasound subband processing that uses the finite impulse response filter for compressing the code at the receiver, and designing FIR filters approximating the inverse filter of the code sequence (Col. 2 paragraphs 5-6, p. 2212-Col. 1 1-2nd paragraphs equations 9 and 10, page 2213). 
Moreover, Gran teaches final decoding filter is the convolution of the time-reversed waveform and decreased bit-rate of the code (Col. 2 equation 19, 4-5th paragraphs, page 2213). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Gran, since Rothberg and Abend already discloses excitation coding scheme and decoding the signals using finite impulse response filter, and decoding the signals using inverse of the code, and convolving time reversed waveform with a decreased bit-rate version of the codes were all well known in the art as taught by Gran.  One of ordinary skill in the art could have combined the elements as claimed by Rothberg and Abend with no change in their respective functions, just modifying the filter designs of the finite impulse filter by Abend to approximate an inverse filter of the excitation coding scheme and convolves a time reversed waveform and a decreased bit-rate version of the code as claimed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Abend, and Li as applied to claims 11 and 14 above, and further in view of “Booji et al.,” US 2014/0169136 (hereinafter Booji).
Regarding to claim 15, Rothberg, Abend, and Li together teach all limitations of claim 14 as discussed above.
Li does provides example of 13-bit Barker code in 502 Figure 5, but does not further disclose other bit Barker codes as claimed.
However, Booji teaches Barker code is well known code width length of 2, 3, 4, 5, 7, and 13 ([0016], [0018], and [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barker coding scheme as taught by Rothberg, Abend, and Li to include 2, 3, 4, 5, 7, 11, and 13 bit Barker codes as disclosed by Booji, since Li already discloses 13-bit Barker codes and selecting desired codes, and Barker codes with 2, 3, 4, 5, 7, 11, and 13 bits were well known in the art as taught by Booji.  One of ordinary skill in the art could have combined the elements as claimed by Li, with no change in their respective functions, storing 2, 3, 4, 5, 7, and 11 bit codes in addition to existing 13 bit code to select desired code for imaging, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide desired appropriate binary coding scheme suitable for imaging requirements, characteristics of the imaging target, and operating .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Abend and Li as applied to claim 12 above, and further in view of “Gran et al.,” “Coded Ultrasound for Blood Flow Estimation Using Subband Processing,” IEEE Transactions on Ultrasound Ferroelectrics and Frequency FControl, 55(10), 2211-2200, October 2008 (hereinafter Gran).
Regarding to claim 16, Rothberg, Abend, and Li together teach all limitations of claim 12 as discussed above. 
Abend discloses the finite impulse response filter, but does not explicitly teach that filter approximates an inverse filter of the excitation coding scheme and the decoding convolves a time reversed excitation signal and an inverse of the code as claimed.
However, Gran discloses coded ultrasound subband processing that uses the finite impulse response filter for compressing the code at the receiver, and designing FIR filters approximating the inverse filter of the code sequence (Col. 2 paragraphs 5-6, p. 2212-Col. 1 1-2nd paragraphs equations 9 and 10, page 2213), and designing decoding filter that convolves the time-reversed waveform and inverse of the code (Col. 2 1-5th paragraphs, page 2213). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify coding scheme as taught by Rothberg to incorporate teaching by Gran, since Rothberg and Abend already discloses excitation coding scheme and decoding the signals using finite impulse response filter, and decoding the signals using inverse of the code, and convolving time reversed waveform with a decreased bit-rate version of the codes were all well known in the art as taught by Gran.  One of ordinary skill in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICIA J PARK/Primary Examiner, Art Unit 3793